Exhibit 10.7
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
(For Participants Outside of the USA)
          Unless otherwise defined herein, the terms defined in the 2007 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this Stock
Option Award Agreement (the “Award Agreement”).

I.   NOTICE OF STOCK OPTION GRANT

          Name (the “Participant”):
          You have been granted an Option to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

     
Total Number of Shares Granted:
  Date of Grant:
Vesting Commencement Date:
  Grant Number:
Exercise Price per Share:
  Type of Option:
Total Exercise Price:
  Term/Expiration Date*:

 

*   This Option may terminate earlier than the Term/Expiration Date, as set
forth in Part II of this Award Agreement.

          Vesting Schedule:
          Except as set forth in the Plan or below, this Option may be
exercised, in whole or in part, in accordance with the following schedule:
[This Option will vest and may be exercised with respect to the first 25% of the
Shares subject to this Option when the Participant completes 12 months of
continuous service as a Service Provider after the Vesting Commencement Date.
This Option will vest and may be exercised with respect to an additional 2.0833%
of the Shares subject to this Option when the Participant completes each month
of continuous service as a Service Provider thereafter.]
          By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement (including Exhibits A and B hereto). Participant has reviewed
the Plan and this Award Agreement in their entirety, including Part II
(including Exhibits A and B), has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

         
participant:
  Aruba Networks, Inc.    
 
       
 
       
 
       
Name and Address
  Signature    

 



--------------------------------------------------------------------------------



 



II.   AGREEMENT

  A.   Grant of Option.

               The Administrator hereby grants to the individual named in the
Notice of Stock Option Grant (the “Notice of Grant”) attached as Part I of this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 20(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

  B.   Exercise of Option.

               1. Right to Exercise. This Option is exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
               2. Method of Exercise. This Option is exercisable by delivery of
an exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or
in such other form and manner as determined by the Administrator, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined in Section F). This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price or irrevocable instructions to
complete a cashless exercise if permitted by the Company.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws.

  C.   Method of Payment.

               Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:
               1. cash;
               2. check; or
               3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.

2



--------------------------------------------------------------------------------



 



  D.   Non-Transferability of Option.

               This Option may not be transferred in any manner otherwise than
by will or by the Applicable Law and may be exercised during the lifetime of
Participant only by Participant.

  E.   Term of Option.

               1. Option Expiration. This Option may be exercised only within
the term set out in the Notice of Grant and this Section E, and may be exercised
during such term only in accordance with the Plan and the terms of this Award
Agreement.
               2. Post-Termination Period. This Option, to the extent vested,
shall be exercisable for three (3) months after Participant ceases to be a
Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option shall be exercisable, to the extent
vested, for one (1) year after Participant ceases to be a Service Provider.
Participant will be deemed to cease to be a Service Provider as of the last date
of his or her active employment or service, which date shall not be extended by
any notice of termination or similar period. Notwithstanding the foregoing, in
no event may this Option be exercised after the Term/Expiration Date as provided
in the Notice of Grant and may be subject to earlier termination as provided in
Section 15(c) of the Plan.

  F.   Tax Obligations/Withholding Authorization.

               Regardless of any action the Company or Participant’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the issuance of Shares pursuant to the
exercise of the Option, and the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
               Prior to any relevant taxable or tax withholding event, as
applicable, Participant will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(1) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; (2) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option either through a voluntary
sale or through

3



--------------------------------------------------------------------------------



 



a mandatory sale arranged by the Company (on Participant’s behalf pursuant to
this authorization); or (3) withholding in Shares to be issued upon exercise of
the Option.
               To avoid negative accounting treatment or for any other reason,
as determined by the Company in its sole discretion, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the Option, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
Participant’s participation in the Plan.
               Further, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
or Participant’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares or the proceeds of the sale of Shares to the Partcipant, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
               Finally, to the extent Participant is or becomes subject to U.S.
Federal income taxation, this paragraph shall apply. Under Code Section 409A, an
option that was granted with a per share exercise price that is determined by
the U.S. Internal Revenue Service (the “IRS”) to be less than the fair market
value of a Share on the date of grant (a “discount option”) may be considered
“deferred compensation.” An option that is a “discount option” may result in
(i) income recognition by the Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) U.S. Federal income tax, and
(iii) potential penalty and interest charges. The “discount option” may also
result in additional U.S. state income, penalty and interest charges to the
Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per share exercise price of this
Option equals or exceeds the fair market value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per share exercise price that was less than the fair
market value of a Share of Common Stock on the date of grant, Participant will
be solely responsible for Participant’s costs related to such a determination.

  G.   Nature of Grant.

               In accepting the grant, Participant acknowledges, understands and
agrees that: (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time; (2) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past; (3) all decisions with respect to future option
grants, if any, will be at the sole discretion of the Company; (4) Participant
is voluntarily participating in the Plan; (5) the Option and Shares subject to
the Option are extraordinary items that do not constitute compensation of any
kind for services of any kind rendered to the Company, the Employer or any
Subsidiary or affiliate of the Company, and which is outside the scope of
Participant’s employment contract, if any; (6) the Option and the Shares subject
to the Option are not intended to replace any pension rights or compensation;
(7) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards,

4



--------------------------------------------------------------------------------



 



pension, retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary or affiliate of the
Company; (8) the Option grant and Participant’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company, the Employer or any Subsidiary or affiliate of the Company;
(9) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (10) if the underlying Shares do not increase in value, the
Option will have no value; (11) if Participant exercises his or her Option and
obtain Shares, the value of those Shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price; (12) no claim or entitlement
to compensation or damages shall arise from forfeiture of the Option resulting
from termination of Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the grant of the Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company or the Employer, waive his or her ability, if any, to bring any such
claim, and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims; and
(13) in the event of termination of Participant’s employment or service (whether
or not in breach of local labor laws), Participant’s right to receive an Option
and vest in the Option under the Plan, if any, will terminate effective as of
the date that Participant is no longer actively employed or in service and will
not be extended by any notice period mandated under local law (e.g., active
employment or service would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of
employment or service (whether or not in breach of local labor laws),
Participant’s right to exercise the Option after termination of employment or
service as set forth in Section E.2. above, will be measured by the date of
termination of Participant’s active employment or service and will not be
extended by any notice period mandated under local law; the Board/Committee
shall have the exclusive discretion to determine when Participant is no longer
actively employed or in service for purposes of Participant’s Option grant.

  H.   No Advice Regarding Grant.

               The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to the Plan.

  I.   Entire Agreement; Governing Law.

               The Plan is incorporated herein by reference. The Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. The Option and this
Award Agreement are governed by, and subject to, the internal substantive laws,
but not the choice of law rules, of California. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Award Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such

5



--------------------------------------------------------------------------------



 



litigation shall be conducted only in the courts of Santa Clara, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.

  J.   NO GUARANTEE OF CONTINUED SERVICE.

               PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE EMPLOYER AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW.

  K.   Additional Conditions to Issuance of Stock.

               If at any time the Company will determine, in its discretion,
that the listing, registration or qualification of the Shares upon any
securities exchange or under any state, federal or foreign law, or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to the Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state, federal
or foreign law or securities exchange and to obtain any such consent or approval
of any such governmental authority.

  L.   Data Privacy.

               Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, and the Company and its
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
               Participant understands that the Company and the Employer may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

6



--------------------------------------------------------------------------------



 



               Participant understands that Data may be transferred to any third
parties assisting the Company with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States of America or elsewhere, and that the
recipient’s country (e.g., the United States of America) may have different data
privacy laws and protections than Participant’s country. Participant understands
that she or he may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s Human Resources department.
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares acquired upon
exercise of the Option may be deposited. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Human Resources department. Participant understands, however, that
refusing or withdrawing Participant’s consent may affect his or her ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact the Company’s Human Resources
department.

  M.   Language.

               If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.

  N.   Electronic Delivery.

               The Company may, in its sole discretion, decide to deliver any
documents related to current and future participation in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

  O.   Severability.

               The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

  P.   Exhibit A.

               Notwithstanding any provisions in this Award Agreement, the
Option grant shall be subject to any special terms and conditions set forth in
the Exhibit A to this Award Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Exhibit A, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable

7



--------------------------------------------------------------------------------



 



in order to comply with local law or facilitate the administration of the Plan.
The Exhibit A constitutes part of this Award Agreement.

  Q.   Imposition of Other Requirements.

               The Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
Special Provisions for Options Granted to Participants Outside the U.S.
Terms and Conditions
This Exhibit A includes additional country-specific terms and conditions that
govern the Option granted to Participant under the Plan if he or she resides in
one of the countries listed below. This Exhibit A is part of the Award
Agreement. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and/or
the Award Agreement.
Notifications
This Exhibit A also includes information regarding exchange control and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2010.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Exhibit A as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated at the
time that he or she exercises the Option or sells Shares acquired pursuant to
the exercise of the Option. It is Participant’s responsibility (not the
Company’s or the Employer’s) to comply with the exchange controls applicable to
him or her.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation. As a result, the Company cannot
assure Participant of any particular result. The Company strongly advises that
Participant seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment after the Option
is granted, or is considered a citizen or resident of another country for local
law purposes, the information contained herein may not apply to Participant.
CANADA
Terms and Conditions
Involuntary Termination Terms for the Option
The following section replaces Section G.13 of the Award Agreement:
In the event of involuntary termination of Participant’s employment (whether or
not in breach of local labor laws), Participant’s right to vest in this Option
(and the triggering of the post-termination exercise period), if any, will
terminate (or be triggered) effective as of the date that is the earlier of:
(1) the date Participant receives notice of termination of employment from the
Employer, or (2) the date Participant is no longer actively employed by the
Employer regardless

A-1



--------------------------------------------------------------------------------



 



of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to, statutory law, regulatory law and/or
common law); the Plan administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of this
Option.
Data Privacy Notice and Consent
The following section supplements Section L of the Award Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Employer, the Company, and its Subsidiaries and
affiliates to disclose and discuss such information with their advisors.
Participant also authorizes the Employer, Company and its Subsidiaries and
affiliates to record such information and to keep such information in the
Participant’s employee file.
Securities Compliance.
Participant is permitted to sell the Shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the Nasdaq Global Market.
Consent to Receive Information in English for Participants Who are Residents of
Quebec
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la convention.
CHINA
Terms and Conditions
Method of Payment
Notwithstanding Section E of the Award Agreement, due to stringent exchange
controls and securities restrictions in China, when Participant exercises the
Option, Participant must use a “cashless sell-all” exercise pursuant to which he
or she delivers irrevocable instructions to the broker to sell all Shares
Participant is entitled to at exercise and remit the proceeds from sale less any
Tax-Related Items and brokerage fees or commissions to Participant in cash.
Participant will not be permitted to receive and hold any Shares in connection
with the exercise of the Option. Participant will be responsible for all
broker’s fees and other costs of sale, and Participant agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. The Company reserves the right to provide Participant with
additional methods of paying the Exercise Price depending upon the development
of local laws.
Participant understands that the Employer is not a party to the Plan, and thus,
it is not required to make any payments to Participant or on Participant’s
behalf under the Plan.

A-2



--------------------------------------------------------------------------------



 



Vesting Condition for Participants who are Residents of the People’s Republic of
China
In keeping with paragraph B of the Award Agreement, notwithstanding the Vesting
Schedule set forth in the Notice of Grant, the Stock Options shall not vest in
accordance with the Vesting Schedule unless and until the Company first attains
all necessary approvals from State Administration of Foreign Exchange or its
local counterpart under the Implementing Rules of the Measures for
Administration of Foreign Exchange of Individuals for a dedicated foreign
exchange account to receive foreign remittances in connection with the vesting
of the Stock Options and the sale of the Shares and repatriation of foreign
currency to China.
Exchange Control Information for Participants who are Residents of the People’s
Republic of China
Participant understands and agrees that, due to exchange control laws in China,
Participant will be required to immediately repatriate the proceeds from the
cashless sell-all exercise of the Option and sale of Shares to China.
Participant further understands that, under local law, such repatriation of the
proceeds may need to be effected through a special exchange control account
established by the Employer, the Company or any of its Subsidiaries or
affiliates in China, and Participant hereby consents and agrees that the
proceeds from the cashless sell-all exercise of the Option and sale of Shares
may be transferred to such special account prior to being delivered to
Participant. However, regardless of whether the Company establishes a special
account, Participant understands that he or she must repatriate any cash
proceeds to China and may not have the funds in an off-shore account. Unless the
Company in its sole discretion decides otherwise, the proceeds will be paid to
the Participant in local currency. The Company is under no obligation to secure
any particular exchange conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
Participant agrees to bear any currency fluctuation risk between the time the
sale proceeds are received and the time the sale proceeds are distributed to the
Participant through any such special account. Participant further agrees to
comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.
DENMARK
Terms and Conditions
Danish Stock Option Act
By participating in the Plan, Participant acknowledges that he or she received
an Employer Statement translated into Danish, which is being provided to comply
with the Danish Stock Option Act. To the extent more favorable to Participant,
the terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.
Notifications
Exchange Control and Tax Notification
Participant may hold Shares acquired through the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If Participant holds Shares with a foreign
broker or bank, Participant is required to inform the Danish Tax Administration
about the safety-deposit account. For this purpose, (if applicable) Participant
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V

A-3



--------------------------------------------------------------------------------



 



must be signed by both Participant and the broker or bank. By signing the
Form V, the broker or bank undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the Shares in the account. By signing the Form V, Participant authorizes the
Danish Tax Administration to examine the account.
If Participant opens a brokerage account (or a deposit account with a U.S.
bank), the brokerage account (or bank account, as applicable) will be treated as
a deposit account because cash can be held in the account. In that instance,
Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. Both the broker and Participant must sign the Form K. By signing
the Form K, the broker undertakes an obligation, without further request each
year, to forward information to the Danish Tax Administration concerning the
content of the deposit account. By signing the Form K, Participant authorizes
the Danish Tax Administration to examine the account.
EGYPT
Notifications
Exchange Control Information
If Participant transfers funds out of or into Egypt in connection with the
exercise of this Option or the subsequent sale of Shares, Participant is
required to transfer the funds through a bank registered in Egypt.
GERMANY
Notifications
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly. If
Participant uses a German bank to effect a cross-border payment in excess of
€12,500 in connection with the purchase or sale of Shares or the payment of
dividends related to certain securities, the bank will make the report. In this
case, Participant will not have to report the transaction. In addition,
Participant must report any receivables or payables or debts in foreign currency
exceeding an amount of approximately €5,000,000 on a monthly basis. Finally, in
the unlikely event that Participant holds Shares representing 10% or more of the
total or voting capital of the Company, Participant must report such holding
annually.
HONG KONG
Notifications
Securities Warning
The Option and any Shares issued pursuant to exexrcise of the Option do not
constitute a public offering of securities under Hong Kong law and are available
only to Service Providers of the Company, its Subsidiaries or its affiliates.
The Notice of Grant, Award Agreement, including this Exhibit A, the Plan and any
other Option grant documents or incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor have the documents been reviewed by any regulatory authority
in Hong Kong.

A-4



--------------------------------------------------------------------------------



 



The Option and any related documentation are intended only for the personal use
of the Participant and may not be distributed to any other person. The
Participant is advised to exercise caution in relation to the Option. If
Participant is in any doubt about the contents of the Notice of Grant, the Award
Agreement, this Exhibit A, the Plan and any other Option grant documents,
Participant should obtain independent professional advice.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.
ITALY
Terms and Conditions
Method of Payment
Notwithstanding Section E of the Award Agreement, due to securities restrictions
in Italy, when Participant exercises the Option, Participant must use a
“cashless sell-all” exercise pursuant to which he or she delivers irrevocable
instructions to the broker to sell all Shares Participant is entitled to at
exercise and remit the proceeds from sale less any Tax-Related Items and
brokerage fees or commissions to Participant in cash. Participant will not be
permitted to receive and hold any Shares in connection with the exercise of the
Option. Participant will be responsible for all broker’s fees and other costs of
sale, and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. The Company
reserves the right to provide Participant with additional methods of paying the
aggregate Exercise Price depending upon the development of local laws.
Data Privacy Consent.
The following section replaces Section L of the Award Agreement:
Participant hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of Participant’s personal
data as described herein and any other Option grant materials by and among, as
applicable, the Employer, the Company and its Subsidiaries or affiliates for the
exclusive purpose of implementing, administering, and managing Participant’s
participation in the Plan.
Participant understands that the Company and the Employer, as a data processor
of the Company, may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance (to the extent permitted under Italian
law) or other identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company or its Subsidiaries or affiliates,
details of all Options granted, or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, managing and
administering the Plan and for complying with Applicable Laws, regulations and
Community legislation.
Participant also understands that providing the Company with Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its

A-5



--------------------------------------------------------------------------------



 



contractual obligations and may affect Participant’s ability to participate in
the Plan. The Controller of personal data processing is Aruba Networks, Inc.,
with registered offices at 1344 Crossman Avenue, Sunnyvale, California 94089,
U.S.A., and, pursuant to Legislative Decree no. 196/2003, its Representative in
Italy for privacy purposes is Aruba Networks Italy, S.r.L, with registered
offices at Piazza Guglielmo Marconi, nr. 15, 00144, Roma, Italia.
Participant understands that Data will not be publicized, but it may be
accessible by the Employer as a data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. Participant understands that Data may
also be transferred to the independent registered public accounting firm engaged
by the Company. Participant further understands that the Employer, the Company
and/or any of its Subsidiaries or affiliates will transfer Data among themselves
as necessary for the purpose of implementing, administering and managing
Participant’s participation in the Plan, and that the Company and/or any
Subsidiary or affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired under the
Plan. Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be located in or outside the European Economic Area, such
as the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by Applicable Laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to Applicable Laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right at any moment to, including but
not limited to, obtain confirmation that Data exists or not, access, verify
their content, origin and accuracy, delete, update, correct, block or terminate,
for legitimate reason, the Data processing.
Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Company’s Human
Resources department.

A-6



--------------------------------------------------------------------------------



 



Plan Document Acknowledgement
In accepting the grant, Participant acknowledges that he or she has received a
copy of the Plan and the Award Agreement and has reviewed the Plan and the Award
Agreement, including this Exhibit A, in their entirety and fully understands and
accepts all provisions of the Plan and the Award Agreement, including this
Exhibit A.
Participant further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement and this
Exhibit A: Tax Obligations/Withholding Authorization; Nature of Grant; No Advice
Regarding Grant; Entire Agreement/Governing Law; No Guarantee of Continued
Service; Language; Electronic Delivery; Severability; Imposition of Other
Requirements and the Data Privacy provision above.
Notifications
Exchange Control Information.
Participant is required to report in his or her annual tax return: (i) any
transfers of cash or Shares to or from Italy exceeding €10,000 or the equivalent
amount in U.S. dollars; (ii) any foreign investments or investments (including
any Shares issued at exercise of the Option, proceeds from the sale of Shares
acquired under the Plan or the receipt of any dividends) held outside of Italy
exceeding €10,000 or the equivalent amount in U.S. dollars, if the investment
may give rise to income in Italy (this will include reporting any Shares issued
at exercise of the Option if the fair market value of such Shares combined with
other foreign assets exceed €10,000); and (iii) the amount of the transfers to
and from abroad which have had an impact during the calendar year on the
Participant’s foreign investments or investments held outside of Italy.
Participant is exempt from the formalities in (i) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on Participant’s behalf.
JAPAN
There are no country-specific provisions.
KOREA
Notifications
Exchange Control Information
If Participant remits funds out of Korea to pay the Exercise Price at exercise
of the Option, such remittance must be “confirmed” by a foreign exchange bank in
Korea. This is an automatic procedure, i.e., the bank does not need to “approve”
the remittance, and it should take no more than a single day to process. The
following supporting documents evidencing the nature of the remittance must be
submitted to the bank together with the confirmation application: (i) the Notice
of Grant; (ii) the Plan; (iii) a document evidencing the type of shares to be
acquired and the amount (e.g., the award certificate); and (iv) Participant’s
certificate of employment. This confirmation is not necessary for cashless
exercises because no funds are remitted out of Korea.
Additionally, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of shares to repatriate the proceeds to Korea
within 18 months of the sale.
KUWAIT

A-7



--------------------------------------------------------------------------------



 



There are no country-specific provisions.
MACAU
There are no country-specific provisions.
MALAYSIA
Notifications
Director Notification Requirements
If Participant is a director of a Malaysian Subsidiary or affiliate of the
Company, Participant is subject to certain notification requirements under the
Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Subsidiary or affiliate in writing when Participant
receives or disposes of an interest (e.g., Options, Shares) in the Company or
any related company (including when Participant sells Shares acquired pursuant
to the exercise of the Option). These notifications must be made within fourteen
days of receiving or disposing of any interest in the Company or any related
company.
Insider Trading Information
Participant should be aware of the Malaysian insider-trading rules, which may
impact Participant’s acquisition or disposal of Shares acquired from the
exercise of the Option. Under the Malaysian insider-trading rules, Participant
is prohibited from acquiring or selling Shares or rights to Shares (e.g.,
Options) when Participant is in possession of information, which is not
generally available and which Participant knows or should know will have a
material effect on the price of Shares once such information is generally
available.
MEXICO
Terms and Conditions
Acknowledgment of the Award Agreement
In accepting the grant of the Option, the Participant acknowledges that the
Participant has received a copy of the Plan and the Award Agreement, has
reviewed the Plan and the Award Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Award Agreement. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves Section G of the Award Agreement, in which the following
is clearly described and established:

  (1)   The Participant’s participation in the Plan does not constitute an
acquired right.     (2)   The Plan and the Participant’s participation in the
Plan are offered by the Company on a wholly discretionary basis.     (3)   The
Participant’s participation in the Plan is voluntary.     (4)   Neither the
Company nor any Subsidiaries or affiliates are responsible for any decrease in
the value of the Shares issued under the Plan.

A-8



--------------------------------------------------------------------------------



 



Labor Law Policy and Acknowledgment
In accepting the grant of the Option, Participant expressly recognizes that
Aruba Networks, Inc., with registered offices at 1344 Crossman Avenue,
Sunnyvale, California 94089, U.S.A., is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and Aruba Networks, Inc. since Participant is participating in the
Plan on a wholly commercial basis and his or her sole employer Aruba-Mexico.
Based on the foregoing, Participant expressly recognizes that the Plan and the
benefits that he or she may derive from participating in the Plan do not
establish any rights between Participant and Participant’s employer,
Aruba-Mexico and do not form part of the employment conditions and/or benefits
provided by Participant’s employer, Aruba-Mexico, and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Aruba Networks, Inc.;
therefore, Aruba Networks, Inc. reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.
Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Aruba Networks, Inc. for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Aruba Networks, Inc., its affiliates, branches, representation
offices, its shareholders, officers, agents, or legal representatives with
respect to any claim that may arise.
SPANISH TRANSLATION
Reconocimiento del Acuerdo
Al aceptar el otorgamiento de la Opción de Compra de Acciones, el Participante
está de acuerdo en haber recibido una copia del Plan, del Acuerdo y ha revisado
el Plan y el Acuerdo en su totalidad y comprende y acepta todas las
disposiciones previstas en el Plan, en el Acuerdo. Asimismo, el Participante
reconoce que ha leído y manifiesta su específica y expresa conformidad con los
términos y condiciones establecidos del Acuerdo, en el cual claramente se
describe y establece lo siguiente:

  (1)   La participación del Participante en el Plan no constituye un derecho
adquirido.     (2)   El Plan y la participación del Participante en el Plan se
ofrecen por la Compañía de forma completamente discrecional.     (3)   La
participación del Participante en el Plan es voluntaria.     (4)   Ni la
Compañía ni sus Afiliadas son responsables por la reducción del valor de las
Acciones Ordinarias emitidas bajo el Plan.

Política Laboral y Reconocimiento/Aceptación
Al aceptar el otorgamiento de la Opción de Compra de Acciones, el Participante
expresamente reconoce que Aruba Networks, Inc., con domicilio registrado ubicado
en 1344 Crossman Avenue, Sunnyvale, California 94089, U.S.A., es la única
responsable por la administración del

A-9



--------------------------------------------------------------------------------



 



Plan y que la participación del Participante en el Plan y en su caso la
adquisición de las Opciones de Compra de Acciones o Acciones no constituyen ni
podrán interpretarse como una relación de trabajo entre el Participante y Aruba
Networks, Inc., ya que el Participante participa en el Plan en un marco
totalmente comercial y su único patrón lo es Aruba-Mexico. Derivado de lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Participante y el patrón, Araba-Mexico y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por el patrón,
Araba-Mexico y que cualquier modificación al Plan o su terminación no constituye
un cambio o impedimento de los términos y condiciones de la relación de trabajo
del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Aruba Networks, Inc.; por lo tanto,
Aruba Networks, Inc. se reserva el absoluto derecho de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.
Finalmente, el Participante por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Aruba Networks, Inc. por cualquier
compensación o daño en relación con las disposiciones del Plan o de los
beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Aruba Networks,Inc., sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.
NETHERLANDS
Notifications
Insider Trading Information
If Participant is a resident of the Netherlands, Participant should be aware of
Dutch insider trading rules which may impact the sale of Shares acquired under
the Plan. In particular, Participant may be prohibited from effectuating certain
transactions if he or she has insider information regarding the Company.
By accepting the grant of the Option and participating in the Plan, Participant
acknowledges having read and understood this notification and further
acknowledges that it is Participant’s responsibility to comply with the
following Dutch insider trading rules.
Under Article 5:56 of Dutch Financial Supervision Act, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
defined as knowledge of details concerning the issuing company to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or a subsidiary or
affiliate in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
of the Company working at a subsidiary or affiliate in the Netherlands
(including a Participant in the Plan) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when Participant had such inside information.

A-10



--------------------------------------------------------------------------------



 



If it is uncertain whether the insider trading rules apply to Participant, the
Company recommends that Participant should consult with his or her own legal
advisor. Please note that the Company cannot be held liable if Participant
violates the Dutch insider rules. Participant is responsible for ensuring
compliance with these rules.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
SINGAPORE
Notifications
Securities Law Information
The grant of the Option is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that the Option is subject to section 257 of the SFA and Participant will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Option in Singapore,
unless such sale or offer in is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).
Director Reporting Requirements
If Participant is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, Participant is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether he or she is a Singapore resident or employed in Singapore. Among
these requirements is an obligation to notify the Singapore Subsidiary or
affiliate in writing of an interest (e.g., Options, Shares) in the Company or
any related companies within two days of (i) its acquisition or disposal,
(ii) any change in a previously disclosed interest (e.g., when the Option is
exercised), or (iii) becoming a director.
SPAIN
Terms and Conditions
Labor Law Acknowledgment
This section supplements Section H of the Award Agreement:
In accepting the Option, Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant options under the Plan to individuals who may be
employees of the Company or

A-11



--------------------------------------------------------------------------------



 



its Subsidiaries or affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Subsidiaries or affiliates on an ongoing basis. Consequently, Participant
understands that the Option is granted on the assumption and condition that the
Option or the Shares acquired upon exercise shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, Participant understands that this grant would not be made to the
Participant but for the assumptions and conditions referred to above; thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of options shall be null and void.
Notifications
Exchange Control Notification
It is Participant’s responsibility to comply with exchange control regulations
in Spain. The purchase of Shares must be declared by the purchaser for
statistical purposes to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”), of the Ministerio de Economia. If
Participant purchases the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for Participant. Otherwise, Participant must make the declaration by
filing the appropriate form with the DGPCIE. In addition, Participant must also
file a declaration of the ownership of the securities with the Directorate of
Foreign Transactions each January while the Shares are owned.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Participant will need to provide the institution with the following
information: (i) Participant’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) any additional information that may be required.
If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, Participant must declare the importation of such
securities to the DGPCIE.
SWEDEN
There are no country-specific provisions.
TAIWAN
Notifications
Securities Law Information
This offer of Options and the Shares to be issued pursuant to the Plan is
available only for employees of the Company and its Subsidiaries and affiliates.
It is not a public offer of securities by a Taiwanese company; therefore, it is
exempt from registration in Taiwan.

A-12



--------------------------------------------------------------------------------



 



Exchange Control Information
Participant may acquire and remit foreign currency (including proceeds from the
sale of Shares) into and out of Taiwan, up to US$5 million per year without
justification. When remitting funds for the purchase of Shares pursuant to the
Plan, such remittances should be made through an authorized foreign exchange
bank. In addition, if Participant remits TWD$500,000 or more in a single
transaction, Participant must submit a foreign exchange transaction form to the
remitting bank and also provide supporting documentation to the satisfaction of
the remitting bank. If the transaction amount is US$500,000 or more in a single
transaction, Participant must also provide supporting documentation to the
satisfaction of the remitting bank.
THAILAND
Notifications
Exchange Control Information
If Participant exercises the Options with cash, Participant may apply directly
to a commercial bank in Thailand for approval to remit up to US$1,000,000 per
year for the purchase of Shares. If Participant exercises the Option by way of a
cashless method of exercise, no application to a commercial bank is required. In
addition, Participant is required to immediately repatriate the proceeds from
the sale of the Shares acquired pursuant to the exercise of the Option to
Thailand. Within the next 360 days after the repatriation date, Participant must
deposit the sale proceeds into a foreign currency deposit account or convert
them to local currency. If the amount of such sale proceeds is equal to or
greater than US$20,000, Participant must specifically report the inward
remittance to the Bank of Thailand on a Foreign Exchange Transaction Form
through the bank at which Participant deposits or converts the sale proceeds.
If Participant does not comply with the above obligations, he or she may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult his
or her legal advisor before selling the Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor the Employer will be liable for
any fines or penalties resulting from Participant’s failure to comply.
UNITED ARAB EMIRATES (DUBAI)
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Joint Election
As a condition of participation in the Plan and the exercise of the Option,
Participant agrees to accept any liability for secondary Class 1 national
insurance contributions which may be payable by the Company and/or the Employer
in connection with the Option and any event giving rise to Tax-Related Items
(the “Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company, the form of such joint election being
formally approved by Her Majesty’s Revenue & Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election required to accomplish
the transfer of Employer NICs to

A-13



--------------------------------------------------------------------------------



 



Participant. Participant understands that the Joint Election applies to any
option granted to him or her under the Plan after the execution of the Joint
Election. Participant further agrees to execute such other joint elections as
may be required between him or her and any successor to the Company and/or the
Employer. Participant further agrees that the Company and/or the Employer may
collect the Employer NICs from him or her by any of the means set forth in
Section F of the Award Agreement, as supplemented by this Exhibit A.
If Participant does not enter into a Joint Election prior to exercise of the
Option, he or she will not be entitled to exercise the Option unless and until
he or she enters into a Joint Election and no Shares will be issued to
Participant under the Plan, without any liability to the Company and/or the
Employer.
Tax Obligations/Withholding Authorization
This section supplements Section F of the Award Agreement.
If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective as of the Due
Date. Participant agrees that the loan will bear interest at the then-current
official rate of HMRC, it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section F of the Award Agreement. Notwithstanding the
foregoing, if Participant is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the income tax due. In the event that Participant is a director or
executive officer and the income tax due is not collected from or paid by him or
her by the Due Date, the amount of any uncollected income tax will constitute a
benefit to Participant on which additional income tax and NICs will be payable.
Participant will be responsible for reporting any income tax and NICs due on
this additional benefit directly to HMRC under the self-assessment regime.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from the relevant tax authorities.

A-14



--------------------------------------------------------------------------------



 



EXHIBIT B
EXHIBIT B
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Aruba Networks, Inc.
1344 Crossman Ave.
Sunnyvale, CA 94089-1113
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Aruba Networks, Inc. (the “Company”) under and
pursuant to the 2007 Equity Incentive Plan (the “Plan”) and the Award Agreement
dated ________ (the “Award Agreement”). The Exercise Price for the Shares will
be $_____________, as set forth in the Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any Tax-Related Items (as defined in the Award
Agreement) to be paid in connection with the exercise of the Option or, if
permitted by the Company, irrevocable instructions to process a cashless
exercise.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in
Section 15 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s exercise of the Option or
disposition of the Shares. Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
exercise of the Option or disposition of the Shares and that Purchaser is not
relying on the Company for any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by, and subject to, the internal substantive laws, but not the choice
of law rules, of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
agreement, the parties hereby submit to and consent

B-1



--------------------------------------------------------------------------------



 



to the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Santa Clara, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this agreement is made and/or to be
performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  ARUBA NETWORKS, INC.

   
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Its    
 
       
Address:
  Address:    
 
       
 
  Aruba Networks, Inc.     
 
  1344 Crossman Ave.    
 
  Sunnyvale, CA 94089-1113    
 
  Attention: Stock Plan Administration

   
 
       
 
       
 
  Date Received    

B-2